

Exhibit 10.1


Amendment Agreement
This Amendment Agreement is dated as of January 26, 2015 (this “Amendment
Agreement”) by and among each of the Lenders set forth on Schedule I annexed
hereto (each an “Increasing Lender” and collectively the “Increasing Lenders”),
AIRCASTLE LIMITED, an exempted company organized and existing under the laws of
Bermuda (the “Borrower”) and CITIBANK, N.A., as agent for the Increasing Lenders
(the “Agent”).
W I T N E S S E T H:
WHEREAS, reference is hereby made to that certain Second Amended and Restated
Credit Agreement, dated as of December 19, 2012, as amended and restated as of
August 2, 2013 and as further amended and restated as of March 31, 2014, (the
“Credit Agreement”; capitalized terms used herein and not defined shall have the
meanings set forth in the Credit Agreement), among the Borrower, the Agent and
each of the financial institutions from time to time party thereto as lenders
(the “Lenders”).
WHEREAS, pursuant to Section 12.6 of the Credit Agreement and subject to the
terms and conditions of the Credit Agreement, the Borrower and the Required
Lenders may amend certain terms of the Credit Agreement.
WHEREAS, pursuant to Section 2.7(b) of the Credit Agreement and subject to the
terms and conditions of the Credit Agreement, the Borrower may increase the
Total Revolving Credit Commitment by entering into one or more accession
agreements with the Agent and Increasing Lenders.
WHEREAS, on January 26, 2015, the Borrower delivered an Increased Commitment
Notice to the Agent with respect to an aggregate principal amount of
$150,000,000 of Increased Commitments to be provided by the Increasing Lenders
on the date hereof.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE. Amendments to Credit Agreement.
Each Increasing Lender hereby consents to amend Section 2.7(b) of the Credit
Agreement to replace “500,000,000” with “600,000,000”.
SECTION TWO. Agreements of Increasing Lenders.
Immediately after giving effect to the Amendments described in Section One, each
Increasing Lender hereby commits to provide its respective Increased Commitment
as set forth on Schedule I(a) annexed hereto and, after giving effect to such
Increased Commitments, will have total Commitments as set forth on Schedule I(b)
annexed hereto. Such Increased Commitment shall be subject to the provisions of
the Credit Agreement and the other Loan Documents and shall constitute Total
Revolving Commitments thereunder. It is acknowledged that no Revolving Credit
Outstandings exist immediately prior to the effectiveness of this Amendment
Agreement.
SECTION THREE. Conditions to Effectiveness. This Amendment Agreement shall
become effective on January 26, 2015 (the “Effective Date”) when, and only when,
the following conditions have been satisfied:
(i)    this Amendment Agreement shall have been executed and delivered by the
Borrower, each Increasing Lender, Lenders constituting Required Lenders and the
Agent; and
(ii)    the Agent shall have received (x) for the account of each Increasing
Lender, an upfront fee equal to 0.35% of the aggregate principal amount of such
Increasing Lender’s Increased Commitment and (y) all expenses



-1-

--------------------------------------------------------------------------------



for which reasonably detailed invoices have been presented (including the
reasonable fees and expenses of a single legal counsel), on or before the
Effective Date.
SECTION FOUR. Representations and Warranties. In order to induce each Increasing
Lender and the Agent to enter into this Amendment Agreement, the Borrower
represents and warrants to each Increasing Lender and the Agent that, as of the
Effective Date, after giving effect to this Amendment Agreement and both before
and after giving effect to the transactions contemplated by this Amendment
Agreement:
(a)    no Default or Event of Default has occurred and is continuing;
(b)    the entry into this Amendment Agreement by the Borrower has been duly
authorized by all necessary corporate or other action of each such entity; and
(c)    each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
“materially,” “Material Adverse Effect” or a similar term, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof as if made on the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, in all
material respects as of such specific date).
SECTION FIVE. Reference to and Effect on the Loan Documents. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment Agreement, and this Amendment Agreement shall
constitute a “Loan Document” for all purposes under the Credit Agreement. The
Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment Agreement, are and shall continue to be
in full force and effect. The execution, delivery and effectiveness of this
Amendment Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
SECTION SIX. Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Agent in connection with the
preparation, execution and delivery of this Amendment Agreement and the other
instruments and documents to be delivered hereunder, if any (including, without
limitation, the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel llp, counsel to the Agent) in accordance with the terms of Section 12.5
of the Credit Agreement.
SECTION SEVEN. Execution in Counterparts. This Amendment Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page to this Amendment Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment Agreement.
SECTION EIGHT. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


AIRCASTLE LIMITED,
as Borrower
By:     /s/ Christopher Beers    
Name: Christopher Beers    
Title: General Counsel    





-2-

--------------------------------------------------------------------------------



CITIBANK, N.A.,
as the Agent
By:    /s/ Maureen Maroney         Name: Maureen Maroney    
Title: Vice President


CITIBANK, N.A., as an Increasing Lender
By:    /s/ Maureen Maroney    
Name: Maureen Maroney
Title: Vice President
                                
GOLDMAN SACHS BANK USA, as an Increasing Lender
By:    /s/ Rebecca Kratz    
Name: Rebecca Kratz    
Title: Authorized Signatory


JPMORGAN CHASE BANK, N.A., as an Increasing Lender
By:    /s/ Matthew H. Massie    
Name: Matthew Massie
Title: Managing Director


ROYAL BANK OF CANADA, as an Increasing Lender
By:    /s/ Kevin Flynn    
Name: Kevin Flynn
Title: Authorized Signatory


CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as an Increasing Lender
By:    /s/ Brian Bolotin    
Name: Brian Bolotin    
Title: Managing Director


By:    /s/ Thomas Jean    
Name: Thomas Jean    
Title: Director


DBS BANK LTD., LOS ANGELES AGENCY, as an Increasing Lender
By:    /s/ Rose Park    
Name: Rose Park
Title: Portfolio Director


MUFG UNION BANK, N.A., as an Increasing Lender
By:    /s/ Robert Jones    
Name: Robert Jones
Title: Director









-3-

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as an Increasing Lender


By:    /s/ Michael Shannon    
Name: Michael Shannon    
Title: Vice President


By:    /s/ Anca Trifan    
Name: Anca Trifan    
Title: Managing Director




BNP PARIBAS, as an Increasing Lender
By:    /s/ Eric Chilton    
Name: Eric Chilton    
Title: Managing Director


By:    /s/ Stephanie Klein    
Name: Stephanie Klein
Title: Vice President



-4-

--------------------------------------------------------------------------------





SCHEDULE I(a)
TO AMENDMENT AGREEMENT


Name of Lender
Increased Commitment
Citibank, N.A.
$ 16,666,666.66666667
Goldman Sachs Bank USA
$ 16,666,666.66666667
JPMorgan Chase Bank, N.A.
$ 16,666,666.66666667
Royal Bank of Canada
$ 16,666,666.66666667
Credit Agricole Corporate & Investment Bank
$ 16,666,666.66666667
DBS Bank Ltd., Los Angeles Agency
$ 16,666,666.66666667
Union Bank, N.A.
$ 16,666,666.66666667
Deutsche Bank AG New York Branch
$ 16,666,666.66666667
BNP Paribas
$ 16,666,666.66666667
Total
$ 150,000,000.00000000








-5-

--------------------------------------------------------------------------------







SCHEDULE I(b)
TO AMENDMENT AGREEMENT


Name of Lender
Revolving Credit
Commitment
Applicable Commitment Percentage
Citibank, N.A.
$ 66,666,666.66666667
11.1111
%
Goldman Sachs Bank USA
  66,666,666.66666667
11.1111
%
JPMorgan Chase Bank, N.A.
  66,666,666.66666667
11.1111
%
Royal Bank of Canada
  66,666,666.66666667
11.1111
%
Credit Agricole Corporate & Investment Bank
  66,666,666.66666667
11.1111
%
DBS Bank Ltd., Los Angeles Agency
66,666,666.66666667
11.1111
%
Union Bank, N.A.
66,666,666.66666667
11.1111
%
Deutsche Bank AG New York Branch
  66,666,666.66666667
11.1111
%
BNP Paribas
    66,666,666.66666667
11.1111
%
Total
$600,000,000.00000000
100.0000
%








-6-